—Judgment unanimously reversed on the law without costs and petition granted. Memorandum: The Town Board of the Town of Irondequoit (Town Board) denied petitioner’s application for a special use permit to convert a gasoline service station to a gasoline station and convenience store. A municipality is required to grant a special use permit unless there are reasonable grounds for denying it (Matter of Texaco Ref. & Mktg. v Valente, 174 AD2d 674, 675). Here, the Town Board failed to set forth reasonable grounds for denying the permit. The subject property is located in a C-Business district, which permits food and beverage stands and gasoline *1050service stations as special uses. The Town Board did not have the discretion, therefore, to find that the proposed use was not compatible with the area and would have an adverse effect on it (see, Matter of Larkin Co. v Schwab, 242 NY 330, 335). Additionally, the Town Board’s conclusion that the proposed expansion would increase traffic congestion is not supported by the record (see, Matter of Lee Realty Co. v Village of Spring Val., 61 NY2d 892, 894). We conclude that the Town Board’s decision to deny the application for a special use permit was arbitrary and capricious. Supreme Court’s judgment is reversed, therefore, and the petition seeking annulment of the Town Board’s decision is granted. (Appeal from Judgment of Supreme Court, Monroe County, Rosenbloom, J.—Article 78.)
Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.